           Case 3:17-cv-05517-EMC Document 316 Filed 01/07/20 Page 1 of 2



 1    LAEL D. ANDARA (SBN 215416)
      MARIO A. ISKANDER (SBN327025)
 2    DANIEL E. GAITAN (SBN 326413)
      ROPERS, MAJESKI, KOHN & BENTLEY
 3    1001 Marshall Street, Suite 500
      Redwood City, CA 94063
 4    Telephone: (650) 364-8200
      Facsimile: (650) 780-1701
 5    Email: todd.roberts@rmkb.com
              lael.andara@rmkb.com
 6           jennifer.acheson@rmkb.com
              mario.iskander@ropers.com
 7            daniel.gaitan@ropers.com

 8
      Attorneys for Plaintiff
 9    SINCO TECHNOLOGIES PTE LTD.
10

11                                     UNITED STATES DISTRICT COURT
12                                 NORTHERN DISTRICT OF CALIFORNIA
13

14    SINCO TECHNOLOGIES PTE LTD                          CASE NO. 3:17CV5517 EMC

15                        Plaintiff,                      PLAINTIFF SINCO’S MISCELLANEOUS
                                                          ADMINISTRATIVE REQUEST FOR
16    v.                                                  ENTRY OF EQUIPMENT INTO
                                                          COURTROOM
17    SINCO ELECTRONICS (DONGGUAN)
      CO., LTD.; XINGKE ELECTRONICS                       Date:           January 16, 2020
18    (DONGGUAN) CO., LTD; XINGKE                         Time:           1:30 pm
      ELECTRONICS TECHNOLOGY CO.,                         Courtroom:      Courtroom 5, 17th Floor
19    LTD.; SINCOO ELECTRONICS                            Judge:          Hon. Edward M. Chen
      TECHNOLOGY CO., LTD.; MUI LANG
20    TJOA (an individual); NG CHER YONG
      aka CY NG (an individual); and LIEW
21    YEW SOON AKA MARK LIEW (an
      individual),
22
                          Defendants.
23
                Plaintiff SinCo Technologies PTE Ltd. ("SinCo") respectfully request permission,
24
      pursuant to Northern District of California General Order No. 58, to bring certain equipment into
25
      the Federal Courthouse in San Francisco, California, located at 450 Golden Gate Avenue, San
26
      Francisco, California, and to set up and use this equipment in the courtroom of the Honorable
27
      Edward M. Chen. SinCo seeks the parties’ use of the equipment for purposes of facilitating
28
                                                                           PLAINTIFF SINCO’S MISCELLANEOUS
     4816-1317-0864.1                                 -   1   -        ADMINISTRATIVE REQUEST FOR ENTRY OF
                                                                                EQUIPMENT INTO COURTROOM
         Case 3:17-cv-05517-EMC Document 316 Filed 01/07/20 Page 2 of 2



 1    demonstrative exhibits during the motion for summary judgment hearing on January 16, 2020.

 2              WHEREAS the above-mentioned equipment will include the following:

 3              1.      Projector;

 4              2.      Large screen;

 5              3.      An Electronic Visual Evidence Presenter;

 6              4.      2 Laptops;

 7              5.      Cables, peripherals, and power cords for the foregoing equipment.

 8              Plaintiff requests the Court’s permission to enter the courtroom staring at 1:15 p.m., or

 9    earlier, on January 16, 2020, to set up the aforementioned equipment in advance of the start of

10    the hearing scheduled for 1:30 p.m.

11
      Dated: January 7, 2020                                    ROPERS, MAJESKI, KOHN & BENTLEY
12

13
                                                                By: /s/Lael D. Andara_________________
14                                                                 LAEL D. ANDARA
                                                                   MARIO A. ISKANDER
15                                                                 Attorneys for Plaintiff
                                                                   SINCO TECHNOLOGIES PTE LTD
16

17

18

19                                            [PROPOSED] ORDER
20              SinCo's request to bring the above equipment for use during the hearing scheduled for
21    January 16, 2020, is hereby GRANTED.
22              IT IS SO ORDERED.
23    Date:                                                         ___________________________________
                                                                    THE HONORABLE EDWARD M. CHEN
24                                                                  United States District Judge
25

26

27
28
                                                                                 PLAINTIFF SINCO’S MISCELLANEOUS
     4816-1317-0864.1                                   -   2   -            ADMINISTRATIVE REQUEST FOR ENTRY OF
                                                                                      EQUIPMENT INTO COURTROOM
